 

 

Case 1:20-cr-00037-LPS Document 19 Filed 02/17/21 Page 1 of 6 PagelD #: 29

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA
Vv.

)

) Criminal Action No. 20-37-LPS
LEVI DINO DELGADO, )
)
)

Defendant.
MEMORANDUM OF PLEA AGREEMENT

Pursuant to discussions between the United States of America, by and through
its attorneys, David C. Weiss, United States Attorney for the District of Delaware,
and Jesse S, Wenger, Assistant United States Attorney, and the defendant, Levit
Dino Delgado, by and through his attorney, David Pugh, Esquire, the following
agreement is hereby entered into by the respective parties:

1. The defendant shall plead guilty in the United States District Court for
the District of Delaware to Count One of the Indictment, which charges the defendant
with intentional damage to a protected computer, in violation of 18 U.S.C.
§§ 1080(a)(5)(A) and 1030(c)(4)(B).

2. The defendant understands that the maximum penalties for Count One
are: 10 years of imprisonment; a $250,000 fine; 3 years of supervised release;
restitution; and a $100 special assessment.

3. The defendant understands that if there were a trial with regard to
Count One, the government would have to prove the following elements beyond a

reasonable doubt:
 

Case 1:20-cr-00037-LPS Document 19 Filed 02/17/21 Page 2 of 6 PagelD #: 30

(1) the defendant knowingly caused the transmission of a program,

information, code, or command;

(2) by doing so, the defendant intentionally caused damage to a protected

computer without authorization; and

(3) the defendant’s conduct caused

(i) loss to one or more persons during any one-year period aggregating
at least $5,000 in value, (ii) the modification or impairment, or potential
modification or impairment, of the medical examination, diagnosis,
treatment, or care of one or more individuals, or Gii) damage that
affected 10 or more protected computers during any 1-year period.
The defendant knowingly, voluntarily, and intelligently admits his guilt to each of
the above-described elements of Count One.

4, The defendant is pleading guilty to Count One because he is, in fact,
guilty.

5. Pursuant to Section 6B1.4 of the November 1, 2018, edition ofthe United
States Sentencing Guidelines Manual (“U.S.S.G.”), the parties enter into the
following stipulations:

a. Pursuant to U.S.S.G. § 2B1.1, the amount of loss as to Count One,
including relevant conduct as defined in U.S.S.G. § 1B1.3, is

$13,545; and
 

Case 1:20-cr-00037-LPS Document 19 Filed 02/17/21 Page 3 of 6 PagelD #: 31

b. The United States agrees not to pursue the U.6.S.G.
enhancements under § 2B1.1(b)(10)(C) or § 3B1.3.

c. Provided that the United States does not subsequently learn of
conduct by the defendant inconsistent with the acceptance of
responsibility, the United States agrees that in consideration of
the defendant’s timely guilty plea, it will not oppose a two-level
reduction in the Offense-Level pursuant to U.S.8.G. § 3E1.1(a).
Further, should it be determined that the defendant’s Offense
Level is 16 or greater prior to the application of the
aforementioned two-level reduction, the United States agrees
that the defendant’s Offense Level should be reduced by one
additional level, pursuant to U.S.S.G. § 38E1.1(b), for a total
reduction of three levels.

It is understood and agreed that: (1) the parties are free to argue (except as stated
above) the applicability of any other provision of the Sentencing Guidelines, including
offense conduct, offense characteristics, criminal history, adjustments, and
departures; (2) these stipulations are not binding upon either the Probation Office or
the Court; and (3) the Court may make factual and legal determinations that differ
from these stipulations and that may result in an increase or decrease in the

Sentencing Guidelines range and the sentence that may be imposed.
 

Case 1:20-cr-00037-LPS Document 19 Filed 02/17/21 Page 4 of 6 PagelD #: 32

6. The United States retains the right to make whatever recommendations
at the time of sentencing that it believes are appropriate and to defend the rulings of
the District Court at any subsequent proceeding.

7. The defendant understands that the District Court must consider the
United States Sentencing Guidelines, the applicable statutory maximum penalties,
and the factors set forth in 18 U.S.C. § 3553(a) in determining an appropriate
sentence, The defendant understands that the ultimate determination of an
appropriate sentence will be up to the sentencing judge. The Court may impose a
sentence that exceeds, falls below, or is contained within the sentencing range
prescribed by the Sentencing Guidelines. The defendant expressly acknowledges
that if the Court imposes a sentence outside the range set forth in the Sentencing
Guidelines, is otherwise different than the defendant expected, or is contrary to the
recommendation of his attorney or the United States, the defendant will not be
allowed to withdraw his guilty plea on that basis.

8. The defendant knows that he has, and voluntarily and expressly waives,
the right to file any appeal, any collateral attack, or any other writ or motion after
sentencing — including, but not limited to, an appeal under 18 U.S.C. § 3742 or 28
U.S.C. § 1291, or a motion under 28 U.S.C. § 2255. Notwithstanding the foregoing,
the defendant reserves the right to do the following: (1) file an appeal or other
collateral motion on the grounds that he received ineffective assistance of counsel,

and (2) appeal his sentence if: (a) the government appeals from the sentence; (b) the
 

Case 1:20-cr-00037-LPS Document 19 Filed 02/17/21 Page 5 of 6 PagelD #: 33

defendant’s sentence exceeds the statutory maximum for the offense set forth in the
United States Code; or (c) the District Court imposes an “upward variance” above the
final Sentencing Guideline range that it determines at sentencing.

9, The defendant agrees to pay the $100 special assessment the day of
sentencing. Should he fail to do so, or should he have other outstanding financial
responsibilities as a result of his plea of guilty to Count One, the defendant agrees to
voluntarily enter the United States Bureau of Prisons’ Inmate Financial
Responsibility Program, through which the Bureau of Prisons will collect a portion of
defendant’s prison salary and apply it on defendant’s behalf to the payment of the
outstanding debt ordered.

10. This Memorandum expressly incorporates Exhibit A, which is attached
hereto and filed under seal. The government routinely files such an exhibit, even
though it may or may not contain additional terms. To the extent, however, that
Exhibit A contains additional terms, the parties acknowledge and agree to be bound
by those terms.

11. Pursuant to 18 U.S.C. §§ 3663 and 38663A, the defendant agrees to the
entry of a Restitution Order for the full amount of the victims’ losses attributable to
the defendant’s activities as ordered by the Court, and expected to include: $138,545.
The defendant understands that an unanticipated amount of a restitution order will
not serve as grounds to withdraw his guilty plea.

Mi
 

Case iL 20- -cr-00037-LPS Document 19 Filed 02/17/21 Page 6 of 6 PagelD #: 34

 

 

 

12. It is further agreed by the undersigned parties that this Memorandum
~ together with sealed Exhibit A — supersedes all prior promises, representations,
and statements of the parties; that this Memorandum may be modified only in
writing signed by all the parties; and that any and all promises, representations, and
statements made prior to or after this Memorandum are null and void and have no
effect whatsoever, unless they comport with the subsequent written modification

provisions of this paragraph.

 

 

DAVID C. WEISS
UNITED STATES ATTORNEY
2 2S Sy
VA Z Pg By: ZS IY Lp ah) O
David Pugh, Esquive JeSse S. Wenger FOR /
Attorney for Defendant Assistant United states Attorney

We ae

aa 8
re Se ms

  
   
 

 

saree
AND NOW, this 7 day of _ PVE) , 2021, the

” -f QA

THE oN
CHIEF JUDGE

 
